
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Lee of California
			 (for herself, Ms. Norton,
			 Mr. Bishop of Georgia,
			 Mr. Rangel,
			 Mr. Rush, Mr. Cummings, Mr.
			 Carson of Indiana, Mr. Johnson of
			 Georgia, Mr. Meeks,
			 Mr. Conyers,
			 Ms. Moore,
			 Ms. Richardson,
			 Mr. Gonzalez,
			 Mrs. Christensen,
			 Ms. Chu, Ms. Woolsey, Mr.
			 Lewis of Georgia, Mr.
			 Filner, Mr. Larsen of
			 Washington, Mr. Fattah,
			 Mr. Israel,
			 Mr. Watt, Mr. Hastings of Florida,
			 Mr. Cleaver,
			 Mr. Farr, Mr. Polis, Mr.
			 Grijalva, Mr. Dingell,
			 Ms. McCollum,
			 Mr. Harris,
			 Mr. Al Green of Texas,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Ellison,
			 Mr. Cohen,
			 Ms. Clarke of New York,
			 Ms. Edwards, and
			 Ms. Waters) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing National Emancipation Day,
		  marking the 150th anniversary of the end of slavery in areas of rebellion, and
		  the significance of the Emancipation Proclamation in the struggle for the equal
		  rights and freedoms afforded to all United States citizens.
	
	
		Whereas the enslavement of Africans in the American
			 colonies began in 1619, when 20 Africans were brought to the Virginia colony at
			 Jamestown, marking the beginning of more than 200 years of captivity for
			 Africans in America;
		Whereas, on January 1, 1863, during the American Civil War
			 and in accordance with the war powers vested to him, President Abraham Lincoln
			 issued the Emancipation Proclamation as an executive order, legally
			 emancipating millions of slaves in the States of South Carolina, Mississippi,
			 Florida, Alabama, Georgia, Louisiana, Texas, Virginia, Arkansas, and North
			 Carolina;
		Whereas, on December 6, 1865, the Thirteenth Amendment to
			 the United States Constitution, which reads Neither slavery nor
			 involuntary servitude, except as punishment for crime whereof the party shall
			 have been duly convicted, shall exist within the United States, or any place
			 subject to their jurisdiction, was adopted and effectively outlawed
			 slavery in the United States;
		Whereas the issuance of the Emancipation Proclamation was
			 a significant precursor to the adoption of the Thirteenth, Fourteenth, and
			 Fifteenth Amendments to the United States Constitution, also known as the
			 Reconstruction Amendments, adopted between 1865 and 1870, as well as the Civil
			 Rights Act of 1964, the National Voting Rights Act of 1965, and the Fair
			 Housing Act of 1968 among others; and
		Whereas slaves and their descendants in the United States
			 have contributed significantly to the foundation, growth, diversity, and
			 leadership of the United States: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes National Emancipation Day, marking the 150th anniversary of the
			 beginning of the end of slavery in areas of rebellion, and the significance of
			 the Emancipation Proclamation in the struggle for the equal rights and freedoms
			 afforded to all United States citizens.
		
